Exhibit 10(a)
AGILYSYS, INC. EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN
(AMENDED AND RESTATED EFFECTIVE APRIL 1, 2010)
ARTICLE I
THE PLAN AND ITS PURPOSE
     1.1 Adoption of Plan. This Executive Officer Annual Incentive Plan
(hereinafter referred to as the “Plan”) is hereby adopted by Agilysys, Inc.
(hereinafter referred to as the “Company”), by action of its Board of Directors,
effective as of April 1, 2005, as amended, in order to set forth the terms and
provisions of the annual incentive program of the Company applicable to
Executive Officers of the Company on and after such date. Adoption of this Plan
is subject to approval thereof by the shareholders of the Company.
     1.2 Purpose. The purpose of the Plan is (a) to provide an incentive to
Executive Officers of the Company in order to encourage them with short-term
financial awards to improve the Company’s operating results, (b) to enable the
Company to recruit and retain such Executive Officers by making the Company’s
overall compensation program competitive with compensation programs of similar
companies, (c) to satisfy the requirements of Code Section 162(m), and (d) to
satisfy the short-term deferral exception to the nonqualified deferred
compensation rules of Code Section 409A.
ARTICLE II
DEFINITIONS
     Unless the context otherwise indicates, the following words used herein
shall have the following meanings whenever used in this instrument:
     2.1 “Award” means the payment earned by a Participant as such payment is
determined in accordance with Article VI.
     2.2 “Base Salary” means, for any Fiscal Year, the Participant’s annual rate
of base salary, determined as of the last day of the Fiscal Year or, for a
Participant who terminates employment prior to the last day of any Fiscal Year
and who is otherwise entitled to a prorated Award for such Fiscal Year under
Section 6.4, the Participant’s annual rate of base salary, determined as of his
date of termination of employment.
     2.3 “Board of Directors” means the Board of Directors of the Company as it
may be constituted from time to time.
     2.4 “Code” means the Internal Revenue Code of 1986, as amended, and any
lawful regulations or other pronouncements promulgated thereunder. Whenever a
reference is made herein to a specific Code Section, such reference shall be
deemed to include any successor Code Section having the same or a similar
purpose.
     2.5 “Committee” means the Compensation Committee of the Board of Directors
as it may be constituted from time to time; provided that if at any time the
Compensation Committee is not composed solely of Outside Directors, “Committee”
shall mean the committee consisting of at least three (3) Outside Directors
appointed by the Board of Directors to administer the Plan.
     2.6 “Company” means Agilysys, Inc., an Ohio corporation, or any successor
organization.
     2.7 “Covered Employee” means a Participant who is a “covered employee”
within the meaning of Code Section 162(m), which, generally means an individual
who as of the last day of the Fiscal Year is:
          (a) the Chief Executive Officer of the Company, or

1



--------------------------------------------------------------------------------



 



          (b) among the four highest compensated officers of the Company other
than the Chief Executive Officer.
     2.8 “Eligible Employee” has the meaning ascribed to such term in
Section 3.1.
     2.9 “Executive Officer” means an executive officer of the Company or an
affiliated company.
     2.10 “Fiscal Year” means a fiscal year of the Company.
     2.11 “Outside Director” means any member of the Board of Directors who
meets the definition of “outside director” as contemplated under Code
Section 162(m).
     2.12 “Participant” means an Eligible Employee selected by the Committee for
participation in the Plan pursuant to Section 3.2.
     2.13 “Performance Goal(s)” has the meaning ascribed to such term in
Section 5.1.
     2.14 “Plan” means the Agilysys, Inc. Executive Officer Annual Incentive
Plan as it may be amended from time to time.
     2.15 “Taxable Year” means a tax year of the Participant.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. All Executive Officers of the Company (each an “Eligible
Employee”) are eligible to participate in the Plan.
     3.2 Participation. The following rules shall be applicable to participation
in this Plan by an Eligible Employee:
     (a) Designation of Participants. Subject to Subsection (b) below, the
Committee shall, in its discretion, designate for a Fiscal Year which Eligible
Employees, if any, will participate in the Plan for such Fiscal Year. Each
Eligible Employee approved for participation will be notified of the selection
as soon after approval as is practicable.
     (b) No Right To Participate. No Participant or Eligible Employee has, or at
any time will have any right hereunder to be selected for current or future
participation in the Plan. Notwithstanding the foregoing or any other provision
hereof, the Committee’s right to select Participants shall be subject to the
terms of any employment agreement between the Company and the Participant or
Eligible Employee.
ARTICLE IV
PLAN ADMINISTRATION
     4.1 Responsibility. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer the Plan in accordance
with its terms.
     4.2 Authority of the Committee. The Committee shall have all the authority
that may be necessary or helpful to enable it to discharge its responsibilities
with respect to the Plan. Without limiting the generality of the foregoing, with
respect to the Plan generally and each Fiscal Year individually, the Committee
shall have the exclusive right to (a) interpret the Plan, (b) determine
eligibility for participation in the Plan, (c) decide all questions concerning
eligibility for and the amount of Awards payable under the Plan, (d) establish
Performance Goal(s) under the Plan and, before payment of any Award hereunder,
evaluate performance and certify whether Performance Goal(s) and any other
material terms were in fact satisfied, (e) construe any ambiguous provision of
the Plan, (f) correct any default,

2



--------------------------------------------------------------------------------



 



(g) supply any omission, (h) reconcile any inconsistency, (i) issue
administrative guidelines as an aid to administer the Plan, (j) make regulations
for carrying out the Plan and to make changes in such regulations as it from
time to time deems proper, (k) promulgate such administrative forms as it from
time to time deems necessary or appropriate for administration of the Plan, and
(1) decide any and all questions arising in the administration, interpretation
and application of the Plan and related documents.
     4.3 Discretionary Authority. The Committee shall have full discretionary
authority in all matters related to the discharge of its responsibilities and
the exercise of its authority under the Plan including, without limitation, its
construction of the terms of the Plan and related documents and its
determination of eligibility for participation and Awards under the Plan. It is
the intent of the Company in establishing the Plan that the decisions of the
Committee and its action with respect to the Plan will be final, binding and
conclusive upon all persons having or claiming to have any right or interest in
or under the Plan.
ARTICLE V
PERFORMANCE GOAL(S) AND MEASUREMENT
     5.1 Establishment of Performance Goal(s). On or before the 90th day of each
Fiscal Year, and while the outcome is substantially uncertain, the Committee
shall, in writing, (a) establish the objective Performance Goal(s) applicable to
such Fiscal Year, including the amount of or method of calculating the Award
that may be payable to each Participant under the Plan and (b) identify the
Participant or group of Participants to whom such Performance Goal(s) are
applicable in accordance with Section 3.2. In the event more than one
Performance Goal for such Fiscal Year is established, the Committee shall also
establish in writing the relative weighting of each Performance Goal.
     A Performance Goal is a target level or levels of performance for a Fiscal
Year, which may be based on one or more business criteria that apply to the
Participant, a business unit, or the Company and related entities as a whole.
The business criteria which the Committee may use under this Plan are stock
price, revenue, operating profit, operating income, market share, sales,
profitability, earnings per share, return on equity, return on capital, return
on invested capital, costs or other similar objective measures. The Committee
may design the Performance Goal(s) in a manner that is dependent upon whether
the Performance Goal(s) for such Fiscal Year were attained (all or nothing) or
that provides for different levels of payment dependent upon the level of
attainment of the Performance Goal(s) for such Fiscal Year, as a whole or
independently. Payments will not be made if the applicable Performance Goal(s)
are not attained. The Committee shall retain the discretion to change the
targets under the Performance Goal(s) subject to any restrictions of Code
Section 162(m).
     A Performance Goal is considered “objective” if a third party having
knowledge of the relevant performance results could calculate the amount to be
paid to the employee. To be objective, the formula must preclude Committee
discretion to increase the amount of Award that would otherwise be due upon
attainment of the Performance Goal.
ARTICLE VI
PAYMENT OF AWARDS
     6.1 Eligibility for Payment of Award. Awards under this Plan will be paid
for each Fiscal Year solely following the Committee’s certification of the
attainment of the objective Performance Goal(s), as established under
Section 5.1. To the extent Awards are payable, Awards only shall be paid to
Participants who were employed by the Company (a) on the last day of the Fiscal
Year, but (b) provided that the Award will be forfeited if the Participant is
terminated for cause prior to payment, and (c) except as otherwise permitted
under Section 6.4.
     6.2 Certification of Attainment of Performance Goal(s). As soon as
practicable after the Company’s financial results for the Fiscal Year have been
approved by the Board of Directors or the Audit Committee of the Board of
Directors, the Committee will certify in writing whether the Performance Goal(s)
established for the Fiscal Year and other material terms were, in fact,
satisfied.
     6.3 Form and Time of Payment. Awards shall be paid in cash, as soon as
reasonably practicable after the Committee’s certification of the attainment of
the Performance Goal(s) and other material terms, subject to such terms,
conditions, restrictions and limitations as the Committee may determine,
provided that such terms, conditions,

3



--------------------------------------------------------------------------------



 



restrictions and limitations are not inconsistent with the terms of the Plan.
Notwithstanding the foregoing sentence, Awards shall be paid no later than the
later of (i) the date that is 2 1/2 months from the end of the Participant’s
first Taxable Year in which the amount is no longer subject to a substantial
risk of forfeiture or (ii) the date that is 2 1/2 months from the end of the
Company’s first Fiscal Year in which the amount is no longer subject to a
substantial risk of forfeiture, or such other date as is approved by the
Internal Revenue Service or the Secretary of the Treasury for the Plan to
satisfy the short-term deferral exception to the nonqualified deferred
compensation rules of Code Section 409A.
     6.4 Termination of Employment Due to Disability, Death or Certain Other
Events. If (a) a Participant’s employment is terminated during a Fiscal Year by
reason of his disability or death, or subject to the limitations of Code
Section 162(m), if applicable, his involuntary termination of employment not for
“cause” or voluntary termination for “good reason” as defined in any employment
agreement or similar agreement with the Participant or his retirement, and
(b) the Participant has been a Participant in the Plan for at least three months
of such Fiscal Year, the Participant will be eligible to receive a prorated
Award for the Fiscal Year in which such termination of employment occurs.
     6.5 Limitations on Awards. Notwithstanding any provision herein to the
contrary, (a) no Award will be paid to any Participant for a Fiscal Year in
which performance fails to attain or exceed any minimum level established for
the relevant Performance Goal(s); and (b) no Award to a Participant for a Fiscal
Year may exceed $5,000,000. In addition, the payment of any Awards under this
Plan may be made to a Participant by the Company in any manner appropriate to
secure the deductibility thereof. Furthermore, no Award shall be payable under
this Plan to any Covered Employee prior to approval of this Plan by the
shareholders of the Company.
     6.6 Recoupment of Bonuses, Incentives and Gains and Cancellation of Equity
Awards Related to Certain Financial Restatements. Effective April 1, 2010, if
the Board of Directors or an appropriate Committee determines that the Company’s
financials are restated due directly or indirectly to fraud, ethical misconduct,
intentional misconduct or a breach of fiduciary duty by one or more Executive
Officers or Vice Presidents, then the Board of Directors or Committee will have
the sole discretion to take such action, as permitted by law, as it deems
necessary to recover all or a portion of any bonus or incentive compensation
paid in respect of any Awards and recoup any gains realized in respect of
equity-based Awards, and cancel any stock-based Awards granted, provided
recoveries cannot extend back more than three years.
ARTICLE VII
MISCELLANEOUS
     7.1 Employment. Nothing in this Plan will interfere with or limit in any
way the right of the Company to terminate a Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company.
     7.2 Nonassignability. No Award under this Plan may be subject in any manner
to alienation, anticipation, sale, transfer (except by will or the laws of
descent and distribution), assignment, pledge or encumbrance, nor may any Award
be payable to anyone other than the Participant to whom it was granted (other
than by will or the laws of descent and distribution).
     7.3 Laws Governing. This Plan is to be construed in accordance with and
governed by the laws of the State of Ohio.
     7.4 Withholding Taxes. The Company may deduct from all payments under this
Plan any federal, state, local or other taxes or other amounts required by law
to be withheld with respect to such payments.
     7.5 Plan Binding on Company and Successors. This Plan will be binding upon
and inure to the benefit of the Company, its successors and assigns and each
Participant and his or her beneficiaries, heirs, executors, administrators and
legal representatives.
     7.6 Amendment and Termination. The Board of Directors may suspend or
terminate this Plan at any time with or without prior notice. In addition, the
Board of Directors may, from time to time and with or without prior notice,
amend this Plan in any manner but may not without shareholder approval adopt any
amendment that would require the vote of the shareholders of the Company
pursuant to applicable laws, regulations or exchange requirements.

4



--------------------------------------------------------------------------------



 



     7.7 Compliance with Section 162(m). With regard to all Covered Employees,
the Plan shall for all purposes be interpreted and construed in order to assure
compliance with the provisions of Code Section 162 (m). If any provision of this
Plan would cause the Awards granted to a Covered Employee not to constitute
qualified “performance-based compensation” under Code Section 162(m) for any
Fiscal Year, that provision, insofar as it pertains to the Covered Employee,
shall be severed from, and shall be deemed not to be a part of this Plan, but
the other provisions hereof shall remain in full force and effect.
     7.8 Eligibility of Employees of Related Entities. Notwithstanding any
provision of this Plan to the contrary, the Committee may designate an employee
of a company related to the Company to be an Eligible Employee under the Plan
provided the relationship of the other company to the Company would result in
both being part of an affiliated group of corporations for purposes of
Section 162(m).
     7.9 Mid-Year Eligibility. In the event an Eligible Employee commences
employment (or an employee is promoted to a position so as to make him an
Eligible Employee) after the expiration of the applicable 90-day period
described in Section 5.1, the Committee may, in its discretion, identify such
individual as a Participant for a portion of such Fiscal Year and modify the
Performance Goal(s) in a manner that is reflective of the individual’s period of
participation within such Fiscal Year, subject to the application of Code
Section 162(m).

5